Citation Nr: 1449019	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disease.

2.  Entitlement to an initial compensable rating for residuals of a distal diaphysis fracture of the right femur.

3.  Entitlement to an initial compensable rating for a right knee scar, residual of a repair of a right femoral fracture.

4.  Entitlement to an initial rating higher than 10 percent for onychomycosis with tinea pedis.

5.  Entitlement to an initial rating higher than 10 percent for a right lateral thigh scar, residual of a repair of a right femoral fracture.

6.  Entitlement to an initial rating higher than 10 percent for a suprapubic scar, status-post cesarean section.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2007 decision, the RO denied entitlement to service connection for a lung disease.  The RO also granted service connection for a right femur distal diaphysis fracture, a right knee scar (status post repair of a right femoral fracture), a right lateral thigh scar (status post repair of a right femoral fracture), and a suprapubic scar (status post cesarean section).  Initial noncompensable disability ratings were assigned for each of these disabilities, all effective from September 1, 2007.

In the August 2008 decision, the RO granted service connection for onychomycosis with tinea pedis and assigned an initial noncompensable disability rating, effective from September 1, 2007.

In June 2009, the RO assigned initial 10 percent disability ratings for a right lateral thigh scar (residual of a repair of a right femoral fracture), a suprapubic scar (status post cesarean section), and onychomycosis with tinea pedis.  These ratings were all effective from September 1, 2007.

This appeal was processed using the Virtual VA claims processing system and the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her June 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2014).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



